       Case 1:20-cv-00056-JRH-BKE Document 7 Filed 05/11/20 Page 1 of 1

                                                                          ^ <LtlD
                                                                        district court
                                                                      AUGUSTADiy
               IN THE UNITED STATES DISTRICT COURT FOR THE
                           SOUTHERN DISTRICT OF GEORGIA
                                AUGUSTA DIVISION                               FM2'l{8

FORT GORDON HOUSING, LLC                                       CLERK'     ,
d/b/a BALFOUR BEATTY                                                sOMWoT
COMMUNITIES,
                                         •k


                                         k
        Plaintiff,
                                         k


                                         k
               V.                                   CV 120-056
                                         k


                                         k
ANTHONY STATEMAN,
                                         k


                                         k
        Defendant.




                                    ORDER




       Before the Court is Plaintiff's notice of voluntary dismissal

pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i).                   (Doc.

6.)    Because Plaintiff filed the notice prior to Defendant serving

an    answer   or    a    motion for summary judgment, the        dismissal is

proper.


       IT IS THEREFORE ORDERED that this matter is DISMISSED WITHOUT


PREJUDICE.          The   Clerk is DIRECTED to TERMINATE all motions, if

any, and CLOSE this case.          Each party shall bear its own costs and

fees.


        ORDER ENTERED at Augusta, Georgia, this //•^c^day               of May,

2020.




                                      J.^-RAN®AL HALL, 'CHIEF JUDGE
                                              STATES   DISTRICT   COURT
                                      SOUTHERN   DISTRICT   OF GEORGIA
